Name: Commission Regulation (EC) NoÃ 936/2008 of 24Ã September 2008 correcting Regulation (EC) NoÃ 543/2008 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1234/2007 as regards the marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: marketing;  animal product
 Date Published: nan

 25.9.2008 EN Official Journal of the European Union L 257/7 COMMISSION REGULATION (EC) No 936/2008 of 24 September 2008 correcting Regulation (EC) No 543/2008 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards the marketing standards for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121(e) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 543/2008 (2) as published contains an error. For pre-packaged poultry cuts, the tolerable negative error for nominal weights in excess of 2 400 g should be the same as for nominal weights of between 1 100 g and 2 400 g. (2) Regulation (EC) No 543/2008 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 9(9) of Regulation (EC) No 543/2008, the table is hereby replaced by the following table: (grams) Nominal weight Tolerable negative error carcases cuts less than 1 100 25 25 1 100 to < 2 400 50 50 2 400 and more 100 50 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 157, 17.6.2008, p. 46.